Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report of Enservco Corporation (the “Company”) on Form10-K for the period ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Rick D. Kasch, Chief Executive Officer and principal executive officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 31, 2017 /s/ Rick D. Kasch Rick D. Kasch, Principal Executive Officer and Chief Executive Officer
